Title: From George Washington to the Massachusetts General Court, 27 October 1775
From: Washington, George
To: Massachusetts General Court



Head-Quarters [Cambridge], October 27, 1775.

Gentlemen: The continued accumulation of price, and the scarcity which prevails throughout the camp, for the several articles of wood, hay, &c., oblige me to address your honourable Houses again upon this subject.
The distress of the Army for these necessaries, I fear, will be followed, with the most dreadful effects to the general cause in which we are engaged, unless some speedy and effectual remedy is provided. I have the utmost reason to think the scarcity is artificial; and, that the General Court may have full satisfaction on this subject, three gentlemen, who have been employed in endeavouring to procure these articles, now wait on your honourable Houses, to give you such information as their inquiries and opportunities enable them to do. The importance and necessity of making such provision as to enable the troops to keep their posts must be too obvious to make any argument necessary; and, as this Province has ever been among the foremost in its spirited exertions, I flatter myself that such measures will be adopted as will remove the apprehensions and anxieties under which we now labour.
Messrs. Drew, Carthier, and Dunion, officers taken from

some ship of war, and now closely confined in Taunton jail, have made me such an affecting representation of their distress, that I cannot refuse them any recommendation to the favour of the General Court for an enlargement on their parole of honour, when removed to some inland Town.
I expect in a short time some regulation from the Continental Congress respecting the prisoners, which I shall do myself the honour of communicating as soon as received. I am, etc.
